 1
 2
 3
 4
 5
 6
 7
 8                      IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     JEREMY J. FOSTER,                              Case No. 2:17-cv-08796-RGK-FFM
12
                                       Plaintiff, [PROPOSED] ORDER
13
                  v.
14
15   J. TRIPLETT, et al.,
16                                 Defendants.
17
18        In accordance with Federal Rule of Civil Procedure 41(a)(l)(A)(ii), and
19   pursuant to the stipulation of the parties, this action is dismissed with prejudice.
20   Each party is to bear his own costs, fees, and expenses of any type, including
21   attorney’s fees. There is no prevailing party in this action. Pursuant to Rule 41
22   (a)(l)(A), no order is required to give effect to the stipulation of dismissal.
23        IT IS SO ORDERED.
24
25
     Dated: August 20, 2019                               /s/ Frederick F. Mumm
26                                                   The Honorable Frederick F. Mumm
27
28
                                                1
